Citation Nr: 0636021	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 113A.	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for chronic disabilities of his feet 
and back.


FINDINGS OF FACT

1.  A chronic bilateral foot disorder did not have its onset 
during active service.

2.  A chronic back disorder did not have its onset during 
active service.


CONCLUSIONS OF LAW

1.  A chronic bilateral foot disability was not incurred in 
active duty.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

2.  A chronic low back disability was not incurred in active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for service connection for chronic 
disabilities of his feet and back was received in November 
2003 and he was notified of the provisions of the VCAA in 
correspondence dated in December 2003.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records have been obtained and associated 
with the evidence.  Furthermore, private post-service medical 
records of his podiatric treatment have also been obtained 
for inclusion in his claims file.  He has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  In this regard, in his hearing before 
the Board in April 2005, he asserted that his physician 
associated his low back disorder with his bilateral foot 
disorder.  At his request, the Board held the record open for 
30 days so that he could have the opportunity to submit these 
records.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  He has also been 
provided with a VA medical examination of his feet, pursuant 
to his claim.  As will be further discussed below, because of 
the development that has been undertaken, there is no 
reasonable possibility that further assistance, including 
scheduling him for a VA examination of his spine, will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with the VCAA has been accomplished 
regarding the issue of service connection.  Because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.   Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any record of treatment for foot or back 
symptoms in service will permit service connection for a 
chronic disability of the feet or the back, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the identity of the chronic disease is established during 
active duty, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

Factual background and analysis: entitlement to service 
connection for a bilateral foot disability.

The veteran's service medical records show that his feet were 
normal on preinduction examination in September 1971, and 
that he denied having any history of foot trouble in his 
medical history questionnaire.  On enlistment examination in 
November 1971, second-degree pes planus was noted on clinical 
evaluation of his feet, but this was not deemed to be a 
medically disabling condition.  In his medical history 
questionnaire of November 1971, he denied having any history 
of foot trouble.  During active duty, the veteran was treated 
in March 1973 for plantar warts of both feet and diagnosed 
with hyperkeratosis.  In March 1974, he was treated at a 
podiatry clinic for bilateral foot calluses, which were 
trimmed with a blade.  On separation examination in October 
1974, the veteran's feet were clinically normal and he denied 
having any history of foot trouble on an accompanying 
questionnaire.  In a signed statement on his final day of 
active duty in October 1974, he affirmed that there were no 
changes in his medical condition since his prior examination.  

Private medical reports dated in 1988 from the veteran's 
podiatrist, Steven M. Yellin, DPM, show that the veteran was 
treated for debridement of bilateral foot lesions and 
prescribed cushioned pads and orthotics for his feet.

The report of a March 2004 VA examination shows that the 
veteran related a history of treatment for bilateral foot 
corns and calluses, but that he had not been seen by a doctor 
for foot problems since the 1980's.  He complained of 
bilateral foot pain with standings and walking.  Physical 
examination revealed hallux valgus (bunions) affecting both 
feet.  The examination also shows that the veteran did not 
have flat feet.  X-rays revealed generalized osteopenia of 
the bones of both feet, with bilateral degenerative changes 
of the first metatarsophalangeal joints.

At an April 2005 hearing before the Board, the veteran 
testified that onset of his bilateral foot pain began during 
active service and remained a chronic, persistent condition 
since that time.  

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The Board has reviewed the evidence and finds no basis to 
allow the veteran's claim for service connection for a 
chronic bilateral foot disability.  His feet were shown to be 
normal on clinical examination prior to service.  At the time 
of his separation from service in October 1974, his feet were 
normal on medical examination, notwithstanding the prior 
notation of pes planus on enlistment examination and being 
treated on two occasions for plantar warts and foot calluses, 
thus indicating that the foot calluses, flat feet, and 
plantar warts were acute and transitory conditions.  Post-
service medical records show treatment for foot lesions in 
1988, over a decade after his military discharge, and a 
diagnosis of bunions and arthritic changes affecting both 
feet, but with no findings of flat feet, calluses, or 
lesions, on VA examination in March 2004.  

Although the veteran had some acute problems with his feet 
during service, and problems 14 years after separation from 
service, there is no objective evidence drawing any 
association between the bunions and degenerative changes 
currently affecting both feet with his period of active duty 
in the early 1970's.  Although in his oral hearing testimony 
the veteran seeks to draw a link, or nexus, between his 
complaints of recurring foot pain and his current foot 
diagnoses with military service, because there are no 
indications in the record that he has received formal medical 
training, he lacks the requisite professional qualifications 
to present commentary and opinion on matters regarding the 
etiology and causation of these foot disabilities.  His 
statements in this regard are therefore not entitled to be 
accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, in view of the foregoing discussion, the 
veteran's claim of entitlement to VA compensation for a 
chronic bilateral foot disability is denied.  Because the 
evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
 
Factual background and analysis: entitlement to service 
connection for a chronic low back disability.

The veteran's service medical records show that his spine and 
musculoskeletal system were normal on preinduction 
examination in September 1971 and on enlistment examination 
in November 1971, and that he denied having any history of 
recurrent back pain in medical history questionnaires 
accompanying both examinations.  No treatment for a back 
injury or any complaints of back symptoms are shown in the 
service medical records.  On separation examination in 
October 1974, his spine and musculoskeletal system were 
clinically normal and he denied having any history of 
recurrent back pain on his medical history questionnaire.  In 
a signed statement on his final day of active duty in October 
1974, he affirmed that there were no changes in his medical 
condition since the prior examination.  

At an April 2005 hearing before the Board, the veteran 
testified that during service in October 1974, he fell off a 
truck and injured his back, and thereafter experienced 
chronic recurring back pain ever since that time.  He stated 
that he did not seek treatment for his back condition during 
service.  During the hearing, the veteran requested that the 
record remain open for 30 days for him to obtain and submit 
medical statements to support his claim.  The record remained 
open; however, no statements were submitted by the veteran.

The Board has reviewed the record and finds that there is no 
objective basis to allow the veteran's claim of entitlement 
to service connection for a chronic back disability.  His 
account of having sustained a back injury after falling from 
a truck is not corroborated by his service medical records as 
his spine and musculoskeletal system were found to be normal 
on all examinations conducted during service, and there are 
no current reports of treatment for a back injury or any 
related complaints.  Therefore, as there is no clinical 
evidence showing onset of a chronic back disability during 
active duty, his appeal in this regard must be denied.


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for a chronic low back disability is 
denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


